DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
Claims 1, 5, 6, 8-10, and 19 are objected to because of the following informalities:
In claim 1 at line 9, “top” should be corrected to --tops--.
In claim 1 at the end of line 10, --and-- should be added.
In claim 5 at line 3, “mills” should be corrected to --mil-- to be consistent with claim 2. Alternatively, both can be changed to --mils--.
In claim 6 at line 6, “a porous” should be corrected to --the porous--. Alternatively, the claim can be amended to read: “The thermal barrier coating according to claim 1, wherein said thermally insulating topcoat comprises a porous material disposed over the dense ceramic layer between said plurality of surface features, and/or disposed over the dense ceramic layer at the top of the metallic columns.--
In claim 6 at the last line, “column” should be corrected to --columns--.
In claim 8 at the third to last line, --and-- should be added after “column, ”
claim 9 at line 1, “the surface features” should be corrected to --the plurality of surface features--.
In claim 10 at the end of line 4, “a bottom” should be corrected to --the bottom--, as this limitation is recited in line 3.
In claim 19 at line 6, “a porous” should be corrected to --the porous--. Alternatively, the claim can be amended to read: “The thermal barrier coating according to claim 14, wherein said thermally insulating topcoat comprises a porous material disposed over the dense ceramic layer between said plurality of surface features, and/or disposed over the dense ceramic layer at the top of the metallic columns.--
In claim 19 at the last line, “column” should be corrected to --columns-- or --column structure--.
Appropriate correction is required.
Claim Interpretation
Claim limitation “dense” is interpreted under the broadest reasonable interpretation as would be understood by of one of ordinary skill in the art, which is a porosity of 15% or less, as found in several references, including Clark (US 2018/0290929), which states at [0026]: “The dense TBC layer 145 generally has a porosity that about 15% or less (e.g., about 0.1% to about 15%), such as about 10% or less (e.g., about 0.1% to about 10%). In certain embodiments, dense TBC layer 145 generally has a porosity that about 5% or less (e.g., about 0.1% to about 5%), such as about 1% to about 5%.”
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

No claim limitations are interpreted under 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “A turbine engine component comprising:
a compressor…a combustor...a turbine…” These are several components, and the scope of the claim is unclear. It appears that the claim is directed to a gas turbine engine. This rejection may be overcome by amending the limitation to read --A gas turbine engine comprising…--. Claims 9-13 require corresponding correction.
Claims 8-20 recite both “metallic column structure” and “column.” It is not clear how these terms relate to each other, rendering the claims indefinite. This rejection may be overcome by amending the first recitation to read --said plurality of surface features each comprising a metallic column--, changing any further mention of a “column structure” to “columns,” and then ensuring that (generally, as appropriate) all subsequent use of column or top are in the plural form.
The remaining rejected claims are rejected for their dependence on an indefinite claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-12, 14-16, 18, and 19  are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bolcavage (US 2011/0014060).

    PNG
    media_image1.png
    189
    191
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    307
    424
    media_image2.png
    Greyscale

Regarding claim 1, Bolcavage discloses:
A thermal barrier coating (see Fig 9) disposed on a substrate ([0128], [0137], [0181]) comprising:
a plurality of surface features (236o in Fig 12F, [0182] “circular projections”) formed on said substrate proximate an inner side (interpreted broadly, as no reference is given for inner and outer, but the disclosure of a coated blade track at [0128] includes a track with coatings formed on a radially inner side, see Fig 10C, 224) of said substrate, each of said plurality of surface features comprising a metallic column having a top with rounded edges ([0127] indicates that any of the cross-sections disclosed are applicable to the method of Fig 9, [0163] indicates that projections and depressions are equally fit for containing cracks, see Fig 12f as a column with rounded edges, [0091], [0144]);
a dense ceramic ([120]) layer (92, [0086] “For example, first thermally insulative layer 92 may be formed with a porosity ranging between 5% and 25%, preferably between 5% and 15%.” This preferable range is in the range for a dense ceramic, i.e. less than 15% porosity.) disposed in a valley located between each of said plurality of surface features (see Fig 6, also 1B, 11C, [0187], all disclosed coatings fill depressions or valleys), and
said dense ceramic layer disposed on said top and covering said rounded edges (see Fig 6, also 1B, 11C, [0187], all disclosed coatings overlie projections, which is important for creating an interlocked network to improve adhesion, see [0143]);
a thermally insulating topcoat (94, [0085]) disposed over the plurality of surface features (see Fig 6).
Bolcavage: Anticipation vs Obviousness
Bolcavage describes a number of embodiments. A first set, of Figs 1-9 and paragraphs up to [0128], is directed to thermal barrier coatings described in specific embodiments as applied to a combustion chamber, but disclosed as applicable to a seal segment. This set of disclosed embodiments is only disclosed as having features formed as depressions. The method of claim 9 is most similar to the instant claims, but it is not described explicitly in an embodiment with protrusions. The second set of embodiments is directed to an airfoil having a coating for “wear, corrosion, hardness, and/or temperature resistance” ([0135], [0139]). In one embodiment of the second set, the airfoil has protrusions (see Fig 11C), a bond coat of MCrAlY (end of [0139]), and a coating of YSZ over top of the MCrAlY (MCrAlY is a case of MCrAlX where X, which can be Y, Hf, Ce, La, Si, or combinations thereof, is yttrium). Thus the MCrAlY and YSZ is explicitly taught with “features 236,” which may be any of depressions or projections shown in Figs 2A-2D, 6, 12-12F ([0142], [0144], [0145]).
According to MPEP 2131.02 §III, “A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015). The question of anticipation versus obviousness depends on whether one of ordinary skill in the art would have immediately envisaged the claimed invention based on the disclosure of Bolcavage. Bolcavage explicitly discloses all elements of the claimed invention, including curved edges, in a single embodiment, except for the column/protrusion. 
For these reasons, it is believed that one of ordinary skill in the art would immediately envisage the claimed invention as an embodiment with a thermal barrier coating per the method of Bolcavage Fig 9, having protrusions instead of depressions. Thus Bolcavage anticipates the claims. In the alternative, it would have been obvious to use projections instead of depressions in any embodiment of Bolcavage because they work by the same mechanism of disrupting the relative planarity and providing out-of-plane surfaces to create an interlocked network of coatings.
The same arguments for anticipation and the same reasoning for obviousness apply equally to claims 8 and 14 and their dependents.
Regarding claim 2, Bolcavage discloses:
the said dense ceramic layer (92) comprises a 5-10 mil thick ([0088] “thicknesses between 0.001 inches and 0.01 inches” is 1 to 10 mil) YSZ ([0120] “yttria-stabilized zirconia”) coating.
Regarding claim 4, Bolcavage discloses:
a bond coat (30, [0041]) disposed between the dense ceramic layer and the substrate.
claim 6, Bolcavage discloses:
said thermally insulating topcoat (94) comprises at least one of:
a porous material ([0084] up to 40% porosity) disposed over the dense ceramic layer between said plurality of surface features (see Fig 6, coating 94 applied over all portions of surface), and
the porous material disposed over the dense ceramic layer at the top of the metallic column (see Fig 6, coating 94 applied over all portions of surface to create interlocking coating layers [0143]).
Regarding claim 7, Bolcavage discloses:
said thermally insulating topcoat covers greater than 50 percent of a total area of the thermal barrier coating (100%, see Fig 6).
Regarding claim 8, Bolcavage discloses:
A turbine engine component comprising:
a compressor section (inherent in gas turbine engine [0128]);
a combustor fluidly connected with the compressor section (inherent in gas turbine engine [0128]); and
a turbine section downstream from the combustor (inherent in gas turbine engine [0128]), the turbine section having a seal that includes a substrate extending between two circumferential sides ([0077], [0128] “turbine seal segment,” a segment has circumferential ends), a leading edge, a trailing edge (any component in a gas turbine engine, or in a flow, has a leading and trailing edge), an inner side for resisting hot engine exhaust gases (the side having the thermal barrier coating of YSZ) from the combustor, and an outer side (these are , a plurality of surface features formed in said substrate protruding from said substrate away from said outer side (i.e. protruding radially inward because they are anchoring the coating on the inner side, which faces hot gases), said plurality of surface features comprising a metallic column structure having a rounded edge proximate a top of said column ([0127] indicates that any of the cross-sections disclosed are applicable to the method of Fig 9, [0163] indicates that projections and depressions are equally fit for containing cracks, see Fig 12f as a column with rounded edges, [0091], [0144]), a dense layer (92, [0086] “For example, first thermally insulative layer 92 may be formed with a porosity ranging between 5% and 25%, preferably between 5% and 15%.” This preferable range is in the range for a dense ceramic, i.e. less than 15% porosity.) disposed in a valley between said plurality of surface features (see Fig 6, also 1B, 11C, [0187], all disclosed coatings fill depressions or valleys) and disposed on said top of said column (see Fig 6, also 1B, 11C, [0187], all disclosed coatings overlie projections, which is important for creating an interlocked network to improve adhesion, see [0143]), a thermally insulating topcoat (94, [0085]) disposed over the plurality of surface features and disposed over the dense layer (see Fig 6).
Regarding claim 9, Bolcavage discloses:
the surface features are configured as a pattern (see Figs 7A, 7B) of rounded columns that define a cell structure therebetween; wherein the pattern provides the metallic column structure a spacing that results in the surface features making up less than or equal to fifty percent of a coating area (Figs 7A .
Regarding claim 10, Bolcavage discloses:
said surface features comprise rounded edges at both the top and a bottom (see Fig 6, Fig 12F, [0091], [0144]-[0145]) of the metallic column structure configured to reduce stress ([0091]) in the dense layer at both the top and a bottom of the metallic column structure of said plurality of surface features.
Regarding claim 11, Bolcavage discloses:
a bond coat (30, [0041]) disposed between the dense layer and the substrate.
Regarding claim 12, Bolcavage discloses:
said thermally insulating topcoat (94) comprises a porous material ([0084] up to 40% porosity) disposed over the dense layer between said plurality of surface features and disposed over the dense layer at the top of the metallic column structure (see Fig 6, coating 94 applied over all portions of surface to create interlocking coating layers [0143]).
Regarding claim 14, Bolcavage discloses:
A process of interrupting spallation ([0005], [0006], [0048]) for geometrically segmented coatings ([0035], [0089]) on a gas turbine engine component comprising:
said gas turbine engine component having a surface (see Fig 6, element 26 at interface with 30);
forming a plurality of surface features protruding from said surface ([0127] indicates that any of the cross-sections disclosed are applicable to the method of Fig 9, [0163] indicates that projections and depressions are equally fit for containing cracks, see Fig 12f as a column with rounded edges, [0091], [0144]-[0145]), said plurality of surface features comprising a metallic column structure having a rounded edge (see Fig 12F) proximate a top of said column;
disposing a dense ceramic ([120]) layer ((92, [0086] “For example, first thermally insulative layer 92 may be formed with a porosity ranging between 5% and 25%, preferably between 5% and 15%.” This preferable range is in the range for a dense ceramic, i.e. less than 15% porosity.) on said surface in a valley (see Fig 6, also 1B, 11C, [0187], all disclosed coatings fill depressions or valleys) between said plurality of surface features and disposing said dense ceramic layer on said rounded edge and said top of said column (see Fig 6, also 1B, 11C, [0187], all disclosed coatings overlie projections); and
disposing a thermally insulating topcoat (94, [0085]) over said plurality of surface features (see Fig 6).
Regarding claim 15, Bolcavage discloses:
disposing a bond coat (30, [0041]) layer between the surface and said dense ceramic layer.
Regarding claim 16, Bolcavage discloses:
configuring said plurality of surface features as a pattern of rounded columns that define a cell structure therebetween (see Figs 7A, 7B); wherein the pattern provides the metallic column structure a spacing that results in the surface features making up less than or equal to fifty percent of a coating area (Figs 7A and 7B fairly show less than 50% coverage, in particular in the bottom region, [0174] for a related embodiment with circular features, spacing is 0.1 to 0.3 inches, diameter is 0.005-0.175 or 0.02-0.125 inches).
Regarding claim 18, Bolcavage discloses:
reducing stress in the dense ceramic layer at both the top and a bottom of the metallic column structure of said plurality of surface features (see rounded edges at top and bottom of 236o in Fig 12F, [0091], [0145]).
Regarding claim 19, Bolcavage discloses:
said thermally insulating topcoat (94) comprises at least one of:
a porous material ([0084] up to 40% porosity) disposed over the dense ceramic layer between said plurality of surface features (see Fig 6, coating 94 applied over all portions of surface), and
the porous material disposed over the dense ceramic layer at the top of the metallic column (see Fig 6, coating 94 applied over all portions of surface).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bolcavage (US 2011/0014060) in view of Calla (US 2009/0324401).
Regarding claim 5, Bolcavage discloses:
said bond coat comprises … MCrAlY ([0041]).
Bolcavage does not disclose the bond coat thickness being from 1-15 mills.
Calla teaches:

COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal barrier coating of Bolcavage by making the bond coat 1-10 mils thick, since this thickness is taught by Calla for bonding a metal turbine part to a YSZ coating via a MCrAlY bond coat.

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bolcavage (US 2011/0014060) as applied to claims 8 and 14, and in view of Subramanian (US 2016/0369637).
Regarding claims 13 and 17, Bolcavage does not disclose:
said plurality of surface features include an aspect ratio of 0.5 - 2.5 height to width.
Bolcavage discloses that the height and width of the features may vary (see Figs 8 and 17, [0208]) and that the features work by increasing the surface area and providing out of plane surfaces for adhering to ([0143]). The height and width determine the surface area and the amount of out-of-plane surface available. In one embodiment (not necessarily applicable to the embodiment(s) 
Bolcavage discloses first and second thermally insulative layers 92, 94 each having a thickness of 1-10 mils ([0084]), for a total thickness of 2-20 mils.
Subramanian teaches:
a turbine component having features (ESFs) for improved adhesion of a thermal barrier coating. The features have a height of 2-75% of the coating thickness, particularly at least 33% to provide a total surface area, in some embodiments, 20% greater than the planar surface area sufficient to provide mechanical anchoring and crack isolation within the total thickness of the coating layer ([0121]).
Applied to the 2-20 mil coating of Bolcavage, Subramanian’s 33-75% teaches a feature height of 0.7 to 15 mils. For consideration, for a total coating thickness of 10 mils, Subramanian teaches a feature height of 3.3 to 7.5 mils, which corresponds to Bolcavage’s narrow range of 0.004 to 0.008 inches ([0175]), which was not fully relied upon because it is not clear whether this range applied to the embodiments relied upon. Thus, it appears that Bolcavage and Subramanian are generally in agreement. For consideration, to meet the claim limitation with a feature height of 3.3 to 7.5 mils, requires a width of 1.7 mils (smallest width for 3.3 mil feature) to 22.5 mils (largest width for 7.5 mil feature). The total increase in surface area depends on the diameter/width of the features as well as the spacing between features, where each individual feature 
0.2 = (number of features per square inch)(π)(feature width in inches)(feature height in inches)
Thus, it is well within the skill of one of ordinary skill in the art to select values that satisfy this equation and provide the needed increase in area. Depending on the application, a full 20% increase in area may not be necessary, as the varied spacing and sizes of Bolcavage suggest that certain areas (i.e. edges) require more adhesion than others.
MPEP 2144.05 §II states: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see. In this case, the increase in surface area is a recognized result effective variable that increases adhesion of the coating, with a 20% increase being desirable in some cases (Subramanian). Out of plane area is recognized as a result effective variable that increases adhesion of the coating (Bolcavage). Height of features is limited by the coating thickness, as it is advantageous to have the features protected by the coating, at least to avoid a direct conduction path for heat. Spacing of features and diameter of features are the remaining variables that can be adjusted to arrive at the desired 20% increase in surface area. Aspect ratio, per se, is not recognized as a result effective variable in the prior art of record, but is a direct result of height and diameter.
OPTIMIZATION
.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 3 and 20, the nearest prior art is considered to be Bolcavage as presented above. Although Bolcavage explicitly teaches rounding of the edges to reduce stress concentration ([0091], [0145]), Bolcavage does not teach any particular radius, any optimization of the radius of curvature, nor any relation of the radius to the coating thickness.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


    PNG
    media_image3.png
    156
    459
    media_image3.png
    Greyscale

Regarding claim 1, Calla discloses:
A thermal barrier coating disposed on a substrate comprising:
a plurality of surface features (20b, i.e. elements 14) formed on said substrate proximate an inner side of said substrate, each of said plurality of surface features comprising a metallic ([0012]) column ([0013] “cylinder”)…;
a ([0020]) disposed in a valley located between each of said plurality of surface features (see Fig 2B), and
said dense ceramic layer disposed on said top ([0019] “between and on top of the plurality of elements 20a, 20b… the protective coating 24a, 24b may have a surface contour substantially the same as that of the first surface 22 having the plurality of elements 20a, 20b (e.g., when the protective coating is vapor deposited onto the first surface and the plurality of elements”) 
a thermally insulating topcoat disposed over the plurality of surface features ([0023]).
Calla does not disclose:
[the column] having a top with rounded edges.



    PNG
    media_image4.png
    156
    162
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    130
    152
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    156
    292
    media_image6.png
    Greyscale

Regarding claim 1, Subramanian discloses:
A thermal barrier coating disposed on a substrate comprising:
a plurality of surface features (354, [012] “In FIGS. 22 and 23 the turbine component 350 has, a metallic substrate 351 with ESFs 354 formed therein, comprising cylindrical pins.”) formed on said substrate proximate an inner side (a radially inner side for a blade outer air seal sector, described in [0092]) of said substrate, each of said plurality of surface features comprising a metallic column 
a  (TBC 266) disposed in a valley located between each of said plurality of surface features (see Fig 15), and
said 
a thermally insulating topcoat (OTBC [0023], end of [0124]) disposed over the plurality of surface features.



    PNG
    media_image7.png
    203
    206
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    163
    253
    media_image8.png
    Greyscale

Sterman (US 4,289,447) discloses a turbine shroud with a superpeg configuration having metallic 0.04 in diameter pegs extending from the substrate, with a spacing three times their diameter. Another configuration has buried pegs because “in the form in which pegs are recessed below the outer surface of the ceramic sealing layer, there is reduced heat conduction along the pegs, resulting in a lower maximum peg temperature. In addition, no peg-blade contact occurs during rubbing, resulting in less blade tip wear.” The pegs are coated in an intermediate bonding layer 18 comprising 5-10 mils of NiCrAlY. A second intermediate blend layer 19 has a thickness of 4-6 mils. The ceramic sealing layer 20 is zirconium oxide modified with 6-25% yttrium oxide (according to Bolcavage [0045], this is YSZ) and a thickness of 35-40 mils.

    PNG
    media_image9.png
    160
    327
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    293
    623
    media_image10.png
    Greyscale

Fried (US 2002/0146541) discloses a sandwich structure for gas turbines ([0004]) for metallic articles with ceramic thermal barrier coatings ([0002]). A bond coat is not disclosed. The mushroom shaped rivets 9 “have a head diameter 12 of approx. 0.8 mm to 3 mm and a web diameter 13 of approx. 0.5 mm to 2 mm, and a height 11 of approx. 1 mm to 10 mm” ([0032]). The height is 40 to 400 mils. The web diameter is 20 to 80 mils. The design relies on a positive locking ([0034]) and does not address spalling or cracking, and thus the dimensions and aspect ratio are not directly applicable to another reference that works by a different mechanism.

    PNG
    media_image11.png
    347
    537
    media_image11.png
    Greyscale

Bossman (DE 10357180) is similar to Fried.

    PNG
    media_image12.png
    408
    609
    media_image12.png
    Greyscale




    PNG
    media_image13.png
    193
    245
    media_image13.png
    Greyscale

Ainsworth (US 4,639,388) discloses a turbine shroud 11 with studs 12 bonded to or integral therewith for improving attachment of a ceramic layer 10.

    PNG
    media_image14.png
    245
    276
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    76
    185
    media_image15.png
    Greyscale


Related Art
The following references are not available under 102(a)(1) or 102(a)(2), but are included here for their relevance.
Strock (US 2020/0325783) is not available as prior art.

    PNG
    media_image16.png
    239
    403
    media_image16.png
    Greyscale

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745